NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                Submitted January 15, 2009
                                 Decided January 28, 2009

                                           Before

                             RICHARD D. CUDAHY, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 08‐3342

UNITED STATES OF AMERICA,                           Appeal from the United States District
                 Plaintiff‐Appellee,                Court for the Northern District
                                                    of Illinois, Western Division.
       v.
                                                    No. 05‐CR‐50052
KENNETH R. DOWTHARD,
              Defendant‐Appellant.                  Philip G. Reinhard, 
                                                    Judge.

                                         O R D E R

    In the belief that Amendment 706 to the U.S. Sentencing Guidelines entitles him to a
lower sentence, Kenneth Dowthard filed a motion pursuant to 18 U.S.C. § 3582(c)(2) on
May 8, 2008, seeking a reduction in his sentence. In 2006, Dowthard had been convicted
following a guilty plea of possession of crack cocaine with intent to distribute it and of
unlawful possession of a firearm by a felon. See 21 U.S.C. § 841(a)(1); 18 U.S.C. § 922(g)(1).
When the time came for sentencing, the parties agreed that Dowthard was a career offender
as defined in U.S.S.G. § 4B1.1, and thus that his offense level was 32 prior to a reduction for
acceptance of responsibility and his criminal history was VI. The district court calculated
No. 08‐3342                                                                                Page 2

an advisory sentencing range of 151 to 188 months and imposed a sentence of 156 months.
Dowthard  appealed  on  various  grounds,  but  this  court  affirmed  his  conviction  and
sentence. See United States v. Dowthard, 500 F.3d 567 (7th Cir. 2007).

    On November 1, 2007, Amendment 706 to the Sentencing Guidelines became effective.
In general, it reduced the base offense level applicable to crack cocaine offenders. Later, on
December  11,  2007,  the  Sentencing  Commission  added  Amendment  706  to  the  list  of
amendments in U.S.S.G. § 1B1.10(c) that may be applied retroactively.

   This is what prompted Dowthard’s motion, but, as we held recently in United States v.
Forman,  Nos  08‐2177  et  al.,  2009  WL  140502  (7th  Cir.  Jan.  22,  2009),  the  benefits  of
Amendment 706 are not available to people in Dowthard’s position. The following passage
explaining why Gregory Forman’s motion under § 3583(c)(2) was properly rejected applies
with equal force to Dowthard’s situation:

       Forman challenges the denial of his § 3582(c)(2) motion and the denial of his
   motion  to  (again)  appoint  counsel.  He  cannot  prevail  in  his  pursuit  of  a  lesser
   sentence  because  Amendment  706  provides  no  benefit  to  career  offenders.  See
   United States v. Liddell, 543 F.3d 877, 882 n. 3 (7th Cir.2008); United States v. Sharkey,
   543 F.3d 1236, 1239 (10th Cir.2008); United States v. Moore, 541 F.3d 1323, 1327‐28
   (11th Cir.2008); United States v. Thomas, 524 F.3d 889, 890 (8th Cir.2008); see also
   Harris, 536 F.3d at 813 (“[A] sentence entered under the career offender guideline,
   § 4B1.1, raises no Kimbrough problem because to the extent it treats crack cocaine
   differently from powder cocaine, the disparity arises from a statute, not from the
   advisory guidelines.”). Forman’s guidelines range was 262 to 327 months before
   Amendment 706, and it remains so. Here, “the amendment does not have the effect
   of lowering the defendantʹs applicable guideline range because of the operation of
   another guideline” – namely the career‐offender provision. U.S.S.G. § 1B1.10, cmt.
   n. 1(A).

Forman, 2009 WL 140502 at *3. 

    Dowthard’s guidelines range, like Forman’s, resulted from the application of the career
offender guideline, not the drug guidelines. Amendment 706 had nothing to say about
career offenders, and so the district court properly denied Dowthard’s motion.

                                                                                       AFFIRMED.